Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 03/05/2021, with respect to the rejection(s) of claim(s)  under 35 USC 103 Kramer in view of Weisemann have been fully considered.  However, a new rejection is presented below under 35 USC 103 Hall in view of Weisemann. Despite the new rejection, several arguments are still relevant and will be addressed below. 
The applicant argues that Kramer (now Hall) teaches against a fixed lens system and instead teaches, and is in reliant upon a variable focal lens.  The examiner agrees that Hall does teach the benefits of a variable focal lens, however, it is well known in the art that fixed lenses offer benefits as well.  The examiner acknowledges that it would be desirable to one of ordinary skill in the art to select fixed focal lenses for the beam measurements when some advantages are more desirable than others.  
For this reason, the rejection is presented as below. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, and 8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hall U.S. Patent #8,736,827 in view of WIESEMANN EP Patent DE19655127.
With respect to claim 1
Directing the laser beam through a lens arrangement towards a spatially resolving detector (Figure 1, laser 14, abstract, Col.2, l 25-26)
Imaging the laser beam at a plurality of different focus positions relative to the spatially resolving detector by adjusting a focal length of the lens arrangement (Figure 2, Figure 4, Figure 6, Col.2, l 25-30)
Determining the at least one beam propagation parameter by evaluating an intensity distribution of the laser beam on the spatially resolving detector at the plurality of different focus positions characterized (Col.2, l 30-33, Col.4, l 49-50)
However, Hall fails to disclose arranging lens elements having different focal lengths from at least one position out of a beam path of the laser beam to at least one position in the beam path of the laser beam and wherein the lens elements are chosen from a set of lenses having discrete focal lengths. 
Wiesemann discloses a connector head for laser operations comprising:
Adjusting the focal length of the lens arrangement comprises arranging lens elements having different focal lengths from at least one position out of a beam path of the laser beam to at least one position in the beam path of the laser beam (P.0014, P.0047)
Wherein the lens elements are chosen from a set of lenses having discrete focal lengths (P.0047, P.0024)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lens carrier of Wiesemann for the variable aperture lens of Hall since the lens carrier of Wiesemann is simpler and less expensive than the variable aperture lens.  It is well known in the optical world that single focal length lens are 

With respect to claim 2, 8 and 9, Hall in view of Weisemenn discloses all of the limitations as applied to claim 1 above. In addition, Hall discloses:
The lens arrangement comprises at least one carrier, the carrier comprising a plurality of accommodation spaces, each for accommodating at least one lens element (Figure 5, carrier = base 24, lens 16, plurality of accommodation spaces = all open space between detector and lens)
The beam propagation parameter of the laser beam is selected from the group consisting of beam waist (Col.3, l 4-16)
The lens arrangement comprises at least one carrier comprising at least one accomdation space that includes both an attenuation element and a lens element (Figure 11, attenuation element = iris 54, lens = lens 30)

With respect to claims 3, Hall and Weisemenn disclose all of the limitations as applied to claims 1 and 2 above.  However, Hall fails to disclose at least two carriers arranged along the laser beam with lens element independently movable from one another.
WIESEMANN discloses a lens arrangement for a laser comprising:
A lens arrangement comprising at least two carriers arranged one behind the other along the beam path of the laser beam and wherein arranging the lens element having different focal lengths in the beam path of the laser beam comprises moving the at least two carrier independently from one another 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lens arrangement of WIESEMANN for the lens arrangement of Hall since the lens arrangement of Kramer provides more lens options, delaying changing of the lens mechanism as well as a wide variety of automatically programmed focusing options available. 

With respect to claim 4, Hall in view of WIESEMANN discloses all of the limitations as applied to claims 1-3.  In addition WIESEMANN discloses:
At least one carrier is designed as a rotatable magazine and wherein arranging the lens elements having different focal lengths in the beam path of the laser beam comprises rotating the rotatable magazine (Figure 1, page 8, paragraph 1)
At least two carriers designed as rotatable magazines and wherein arranging the lens elements having different focal lengths in the beam path of the laser beam comprises rotating the at least two magazines independently from one another (Figure 1, Page 3, paragraphs 5-6)
Wherein at least one rotatable magazine comprises at least four accommodation spaces and wherein all accommodation spaces of the rotatable magazine are arranged subsequently in the beam path of the laser beam for adjusting the focal length of the lens arrangement (Figure 1, page 8, paragraph 1) 
Wherein the lens arrangement comprises a housing for sealing an interior space in a light tight manner and wherein the directing the laser beam along the beam path through the lens arrangement comprises directing the laser beam through a first opening into the interior space of the housing and through a second opening out of the interior space of the housing (Page 7, paragraph 1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the lens arrangement device of WIESEMANN for the lens arrangement of Hall for the reasons described above.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to have a sealed interior for the lenses such that ambient light cannot penetrate the arrangement, introducing errors and being susceptible to the environments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.